Citation Nr: 1733372	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-25 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee condition, to include as secondary to service-connected chronic medial collateral strain of the right knee.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, cognitive disorder, memory loss, and insomnia disorder.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION


Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Neal, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1975 to June 1977, including service in the Republic of Korea.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The matter was remanded by the Board in September 2015 in order to, in part, obtain new VA examinations evaluating the Veteran's claimed left knee condition and acquired psychiatric disorder.  The case has been returned for further appellate consideration.  

The Board has modified the Veteran's claims to encompass all disorders raised by the record. See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (stating that, when determining the scope of a claim, the Board must consider "the [Veteran's] description of the claim; the symptoms the [Veteran] describes; and the information the [Veteran] submits or that the Secretary obtains in support of that claim").


REMAND

Unfortunately, another remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.


Acquired Psychiatric Disorder

According to his military personnel records, the Veteran became a widower in December 1976. See December 1976 Enlisted Evaluation Report. The records noted that an individual by the name of C.S.K. was deceased in December 1976. The Veteran later identified C.S.K. as a Korean national that he married while stationed in the Republic of Korea. See June 2011 correspondence from Veteran.  The Veteran contends that he suffers from an acquired psychiatric disorder related to a December 1976 incident in which C.S.K., who was pregnant with the Veteran's child, was struck by a commuter bus, killing her and their child. See June 2011 correspondence from Veteran. The Veteran identified the incident as a PTSD stressor.

In June 2011, the Veteran presented to a mental health follow-up visit. See June 2011 mental health initial contact note. He reported having difficulty falling and staying asleep, poor concentration, and short-term memory problems. Id. His mood was depressed and his affect restricted. According to the Veteran, he has had mood and memory problems ever since the death of his wife and child. Id. He also stated that his memory problems have contributed to his inability to keep a steady job. Id. In addition, he stated that he lost custody of his 12-year-old son due to his cognitive problems and not having a job. Id. The Veteran was diagnosed with depressive disorder. A VA physician prescribed him with Celexa for his depression with memory loss. See June 2011 VA addendum note.

Subsequently, the Veteran was seen by a neurologist. See August 2011VA neurology consultation note. The neurologist stated that it appeared that the Veteran's depression or PTSD is "probably responsible" for his memory loss. 

In September 2011, the Veteran underwent a Social Security Administration (SSA) neuropsychological screening. See September 2011 West Virginia Disability Determination Service (SSA) Neuropsychological Screening. The Veteran reported that he noticed his memory was deteriorating when he left the Army and has become progressively worse. He also reported experiencing recurrent episodes of depression. The Veteran was diagnosed with dementia and major depressive disorder.

A VA neuropsychological evaluation was performed in November 2011. See VA November 2011 mental health neuropsychological testing note. The physician determined that, given that the Veteran reported no history of head trauma and a September 2011 MRI found no abnormality, it is most likely that his impaired short-term memory is attributable to his depression. While the physician noted that the Veteran had made inconsistent reports regarding his multiple marriages that suggested mild symptom exaggeration, he also noted that his Test of Memory Malingering score likely reflected difficulty with attention rather than evidence of exaggeration and/or feigning. In addition, the physician stated that the Veteran's Minnesota Multiphasic Personality Inventory 2 (MMPI-2) results suggested that he is experiencing a moderate level of emotional distress. Moreover, the physician noted that the Veteran endorsed items consistent with those who describe feelings of depression and problems with rumination. In addition, the physician noted that the Veteran's responses to the test suggested problems with attention and concentration, difficulty making decisions, a lack of self-confidence, problems with anxiety, and a lack of energy to appropriately cope with problems. The Veteran was diagnosed with major depressive disorder.

The Veteran was again diagnosed with major depressive disorder in a January 2012 mental health visit. See January 2012 VA psychiatry initial evaluation note. Subsequently, the Veteran was admitted to home-based primary care for his depression. See February 2012 VA geriatric medicine note.

In August 2012, an Administrative Law Judge (ALJ) found the Veteran disabled for SSA disability purposes. Specifically, the ALJ found him disabled due to a primary diagnosis of organic mental disorders (chronic brain syndrome) and a secondary diagnosis of affective or mood disorders.

The Joint Services Records Research Center (JSRRC) verified the Veteran's stressor in August 2013. See August 2013 VA memorandum. 

A VA examination to evaluate the Veteran's claimed PTSD took place in September 2013. See September 2013 Initial PTSD Disability Benefits Questionnaire. During the examination, the Veteran endorsed memory problems, nightmares, and depression. Id. The examiner determined that he did not have a diagnosis of PTSD under DSM-IV criteria; rather, the Veteran had diagnoses of depressive disorder and cognitive disorder. In addition, the examiner determined that the diagnoses "did not appear" to be related to the Veteran's corroborated stressor of his wife and unborn child being killed in Korea. The examiner did not provide a rationale for his findings.

The Veteran was diagnosed with PTSD under DSM-5 criteria in February 2014. See 
February 2014 VA mental health psychosocial assessment note.

Most recently, in October 2015, another VA examination to evaluate the Veteran's claimed PTSD was performed. See October 2015 Initial PTSD Disability Benefits Questionnaire. The examiner diagnosed the Veteran with other unspecified insomnia disorder and stated that his symptoms did not meet the criteria for PTSD under DSM-5. In his report, the examiner noted that the Veteran denied having a depressed mood, nightmares, or intrusive recollections. He also did not report avoidance behaviors related to trauma. However, the Veteran did endorse sleeping problems. The examiner also noted that the Veteran's diagnosis of depression from the November 2011 VA neuropsychological evaluation was framed in the context of mild exaggeration. The examiner concluded that the Veteran's claimed condition is less likely than not incurred in or caused by the claimed in-service injury, event or illness. In his reasoning, the examiner stated that the Veteran's reported symptoms were not consistent with a trauma or mood disorder. He also noted that STRs did not show evidence of any psychotropic medication and that the Veteran's military performance ratings in subsequent years were above to superior.  In addition, the examiner reasoned that, while the Veteran indicated that he had some insomnia in the past, it had resolved for many years until recently, and, therefore, there is not a clear and logical link to the loss of his spouse in 1976.

The Board acknowledges the objective findings and reasoned conclusions of the October 2015 VA examination. However, while the Veteran did not present with reports or symptoms of depression during the examination, the medical record reflects a consistent history of depression and other acquired psychiatric disorders. See June 2011 mental health initial contact note; June 2011 VA addendum note; September 2011 West Virginia Disability Determination Service (SSA) Neuropsychological Screening; January 2012 VA psychiatry initial evaluation note; February 2012 VA geriatric medicine note; September 2013 Initial PTSD Disability Benefits Questionnaire; February 2014 VA mental health psychosocial assessment note. Therefore, the Board finds that a remand is necessary to obtain a new examination reconciling the examiner's objective findings and the Veteran's reports with the psychiatric diagnoses and symptoms of record. 

Specifically, on remand the examiner must conduct a psychiatric evaluation and determine whether the Veteran has, or has had at any time during the appeal period, an acquired psychiatric disorder caused by or related to his service, including the corroborated stressor. Then, if the examiner finds that the Veteran does not have a current acquired psychiatric disorder caused by or related to his service, the examiner must then determine whether any of the Veteran's prior diagnoses of acquired psychiatric disorders during the period of appeal are caused by or related to his service, including the corroborated stressor. 

Further, the Board notes that, in its September 2015 remand, it directed the examiner to apply DSM-IV criteria to the Veteran's claimed PTSD symptoms. However, the examiner seems to have applied the DSM-5 criteria. The Secretary of VA has specifically indicated that DSM-IV is still to be applied by the Board for claims pending since before August 4, 2014, as is the case here. See 79 Fed. Reg. 45,094; October 2013 VA Form 8 Certification of Appeal. In addition, the Board directed the examiner to either conduct a complete neuropsychiatric examination or provide a detailed rationale for not doing so. In his report, the examiner cited the November 2011 VA neuropsychological test and said that it addressed the Veteran's memory issue succinctly. In performing the new examination, the examiner should clarify whether the November 2011 VA neuropsychological test remains sufficient. If not, a new one must be performed.


Left Knee

The Board also finds that a remand of the Veteran's claim of entitlement to service connection for a left knee condition is necessary.

In June 2011, the Veteran presented to the VA primary care clinic with complaints that his left knee gave out, resulting in him falling. See June 2011 VA primary care nursing note. The Veteran also reported left knee pain in subsequent visits. See October 2011 VA primary care nursing intake note; January 2012 VA psychiatry initial evaluation note.

A VA examination to evaluate the Veteran's claimed left knee condition took place in November 2015. See November 2015 Compensation and Pension General Medicine note. According to the examiner, the Veteran did not have a left knee condition. In addition, the examiner determined that the Veteran's claimed left knee condition, if any, is less than likely caused or aggravated by the Veteran's service-connected chronic medial collateral ligament of the right knee. However, she did not provide a rationale in her report as instructed by the Board's remand. See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Moreover, while the examiner cited x-rays revealing no DJD in the left knee and a June 2015 progress note reporting that "pains in both knees [are] new," she did not consider the prior recorded complaints of left knee pain. See June 2011 VA primary care nursing note; October 2011 VA primary care nursing intake note; January 2012 VA psychiatry initial evaluation note. Therefore, a remand is necessary to obtain an addendum medical opinion providing a detailed rationale for the examiner's findings that is based on a full consideration of the medical record, including the reports of left knee pain not addressed in the November 2015 examination.

TDIU

Finally, the Board finds that the Veteran's claim for TDIU is inextricably intertwined with the issues of entitlement to service connection for an acquired psychiatric disorder and a left knee condition, which are being remanded for further adjudication.  Therefore, a final decision on the issue of entitlement to TDIU cannot be rendered at this time.  See Harris v. Derwinski, 1 Vet. App. 180(1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).  The service connection claims must be addressed by the AOJ before the Board renders a decision on the TDIU claim.

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158 and 3.655 (2016).

Accordingly, the case is REMANDED for the following action:

1. With any required assistance of the Veteran, obtain any outstanding VA and/or private medical records and associate them with the claims file.

2. Following completion of the above, afford the Veteran a new VA examination with the examiner that performed the October 2015 examination, or another appropriate medical professional if necessary, to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, depression, memory loss, and insomnia disorder. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the examination report.

The examiner must provide a diagnosis for each acquired psychiatric disorder the Veteran experiences. For each such disorder, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any such currently diagnosed psychiatric disorder was first manifested in service or is causally related to event(s) in service.

If the examiner finds that the Veteran does not have a current acquired psychiatric disorder that is at least as likely as not related to his service, the examiner must determine whether any of the Veteran's recorded diagnoses of acquired psychiatric disorders at any time during the period of appeal were caused by or related to his service, including the corroborated stressor. The examiner must address each diagnosis, including PTSD, depression, cognitive disorder, memory loss, and insomnia disorder, assigned during the appeal period. The Board draws the examiner's attention to the June 2011 mental health initial contact note, June 2011 VA addendum note, September 2011 West Virginia Disability Determination Service (SSA) Neuropsychological Screening, January 2012 VA psychiatry initial evaluation note, February 2012 VA geriatric medicine note, September 2013 Initial PTSD Disability Benefits Questionnaire, and February 2014 VA mental health psychosocial assessment note. 

In addition, the examiner should clarify whether a new psychiatric examination to evaluate the Veteran's cognitive impairment is necessary. If so, one must be conducted as part of the examination. If not, the examiner should explain why.

A complete rationale must be given for all opinions and conclusions expressed.

The examiner is reminded that he or she must apply DSM-IV criteria to the Veteran's claimed PTSD symptoms. See 79 Fed. Reg. 45094 (Aug. 4, 2014).

The examiner is also reminded that the incident in which the Veteran's wife and unborn child were struck and killed in 1976 has been corroborated.

The examiner is further advised that the Veteran is competent to report injuries and symptoms and that his reports must be considered in formulating the requested opinions.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3. Further, contact the examiner that performed the November 2015 examination of the left knee if available, or another appropriate medical professional if necessary, and obtain an addendum opinion that provides a detailed rationale for the findings rendered. The claims folder must be made available to the examiner for review in connection with the examination, and the examiner must acknowledge such review in the addendum.

The examiner must consider and discuss the Veteran's prior recorded history of left knee pain. The Board draws the examiner's attention to the June 2011 VA primary care nursing note, October 2011 VA primary care nursing intake note, and January 2012 VA psychiatry initial evaluation note. 

If the examiner finds that an in-person examination is necessary, then a new examination should be conducted.

A complete rationale must be given for all opinions and conclusions expressed.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner is advised that the Veteran is competent to report history and symptoms and that his reports must be considered in formulating the requested opinion. If the examiner rejects the Veteran's reports, the examiner must provide a rationale for doing so.

4. Thereafter, readjudicate the Veteran's claims based on the new evidence of record. If any benefit sought on appeal is not granted in full, the Veteran and his representative should be issued a supplemental statement of the case and provided an opportunity to respond. The case should then be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
CAROLINE B. FLEMING
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

